Citation Nr: 1613412	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters were previously before the Board in March 2015.  In relevant part, the Board denied reinstatement of the withdrawn appeal of a July 2011 rating decision as to the issue of entitlement to increased evaluations for low back disability with radiculopathy in the left lower extremity.  However, the Board found an October 2012 statement from the Veteran constituted a timely notice of disagreement with the June 2012 rating decision which granted entitlement to a 20 percent disability rating for radiculopathy of the left lower extremity, effective February 18, 2012, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  In December 2013, the RO issued a statement of the case regarding these issues, and in January 2014, the Veteran perfected his appeal as to these issues.  In March 2015, the Board remanded these two issues for further development.

In the March 2015 decision, the Board also found that a new claim of entitlement to an increased evaluation for the Veteran's service-connected back disability had been raised by the record, and referred the issue back to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In an October 2015 written statement, the Veteran's representative stated the Veteran wished to withdraw any claims pending other than the remanded claims for an increased rating for radiculopathy and entitlement to a TDIU.  However, in December 2015 VA received a written response from the Veteran to the October 2015 supplemental statement of the case, in which the Veteran's statements indicate his service-connected back disability has worsened, to include now causing a bladder dysfunction and weakness and numbness in both legs.  Accordingly, the Board finds the issue of entitlement to an increased disability rating for the service-connected back disability has been raised by the record in the Veteran's December 2015 response, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and this new claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include treatment records from the Memphis VA Medical Center (VAMC) dated May 1997 to March 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.

The Veteran contends he has been unable to obtain or maintain employment since 1989 due to pain associated with his service-connected back disability and radiculopathy in the left lower extremity.  The evidence of record indicates there are outstanding relevant private treatment records.  In an August 2007 VA Form 21-4142, the Veteran reported receiving treatment for his back from private providers, to include Regional Medical Center and Shelby County Health Loop.  In an April 2015 Miami VAMC Academic Medicine Primary Care Clinic Note, the provider noted the Veteran reported undergoing surgery in February 2014 at Methodist Memphis Hospital to remove his gallbladder, and that the surgeon told him he has cancer in his spine.  In June 2015, the Veteran's treatment records from the Miami VAMC state that a hospital discharge summary, emergency room notes, laboratory results, and radiology reports from Regional Medical Center at Memphis were scanned and could be viewed on Vista Imaging.  The Board does not have access to Vista Imaging, and these records are not otherwise associated with the evidentiary record.  Further, in an April 2015 statement, the Veteran reported he has been unable to pass physical examinations required to obtain employment.  On remand, the AOJ should ask the Veteran to identify all private treatment and examinations of his service-connected disabilities, to include his back, and undertake appropriate efforts to obtain the outstanding records.

In accordance with the Board's March 2015 remand instructions, the Veteran was afforded a new VA examination regarding the radiculopathy in his left lower extremity in August 2015.  At that time, the Veteran complained of increased pain in his lower back which would radiate down his left hip and leg to his calf.  The Veteran described the pain as a constant, dull pain, but the pain would be more severe with exertion.  Upon examination, moderate constant pain, moderate intermittent pain, mild numbness, and mild paresthesias and/or dysesthesias were found in the Veteran's left lower extremity.  The Veteran had active movement against some resistance in his left knee extension and left ankle dorsiflexion, but otherwise normal muscle strength.  Deep tendon reflexes were hypoactive in the left knee and left ankle.  In his December 2015 response to the October 2015 supplemental statement of the case, the Veteran reported experiencing severe pain in his back and left leg, and that he would fall constantly when both of his legs would go weak and numb.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, on remand the Veteran should be afforded a new VA examination to determine the manifestations and current severity of his service-connected radiculopathy of the left lower extremity.  

Finally, the Board finds the medical evidence of record is not consistent regarding the functional effects of the Veteran's service-connected back disability, to include the effects on occupational activities.  In a February 1991 disability benefits decision from the Social Security Administration (SSA), the Administrative Law Judge (ALJ) found that an October 1990 physical examination report by Dr. J.M.D. indicated the Veteran suffers postural limitations and limitations in lifting, and therefore the Veteran was not capable of the full range of sedentary work as defined by SSA regulations.  The ALJ also found the Veteran was precluded from engaging in any work activity that did not permit him a sit/stand option, which precluded most unskilled sedentary work such as benchwork or assembly work.  Finally, the ALJ determined the Veteran's limitations in lifting would also reduce the number of jobs available to him permitting a sit/stand option, such as cashier, because often an individual would be required to stock or lift items in excess of five pounds.  However, upon VA examination of the Veteran's back in February 2012, the VA examiner opined the Veteran should avoid work activities that require heavy lifting or repetitive bending because of his degenerative disc disease of his lumbar spine, but that the Veteran "should be able to perform light duty work or sedentary work."  Further, the Veteran more recently contends that the pain medications he takes for his service-connected back disability cause side effects including black outs, passing out, and dizziness.  See July 2012 substantive appeal; see also February 2015 Miami VAMC physician emergency department note (Veteran reports being dizzy due to painkillers); February 2012 Memphis VAMC CDC provider note.  Accordingly, on remand, the AOJ should provide the Veteran with a new VA examination to determine the functional effects of his service-connected back disability, to from any related medications, on his ability to perform occupational and daily activities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all of his private treatment and/or testing related to his service-connected back disability and radiculopathy of the left lower extremity, to include employment physicals.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from Shelby County Health Loop, any identified employment physicals, and from Regional Medical Center at Memphis regarding his claimed cancer of the spine, other than those scanned into the Veteran's VA treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include the records from Regional Medical Center at Memphis scanned into the Veteran's Miami VAMC records in June 2015.  Any updated VA treatment records should also be obtained.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected radiculopathy of the left lower extremity, and the functional effects of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should address the following inquiries:

a) The examiner should describe all pertinent symptomatology associated with the Veteran's back disability and radiculopathy of the left lower extremity. 

The examiner should specifically address the Veteran's report that he experiences severe pain in his back and left leg, and that he will fall constantly when both of his legs go weak and numb.  See December 2015 response to the October 2015 supplemental statement of the case.

b) The examiner is asked to specifically describe the effects of the Veteran's back disability and radiculopathy of the left lower extremity on occupational and daily activities.

The examiner should specifically address the Veteran's contentions that pain medications taken for his service-connected disabilities cause him to black out, pass out, experience memory loss, and/or make him dizzy.

To the extent possible, the examiner is asked to reconcile the discrepancies between the February 1991 SSA disability benefits decision (based upon an October 1990 examination report from Dr. J.M.D.) and the February 2012 VA back examination report regarding the effects of the Veteran's service-connected back disability on his ability to perform sedentary work activities.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

